—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered August 22, 1996, which denied petitioners’ application pursuant to CPLR article 78 to declare illegal and enjoin respondents’ determination to replace absent lieutenants with sergeants at major facilities and dismissed the petition, unanimously affirmed, without costs.
We defer to respondent Authority’s interpretation of its procedures for replacement of absent lieutenants since such in*155terpretation is neither irrational nor unreasonable (Matter of Howard v Wyman, 28 NY2d 434, 438) and effects a managerial determination within its purview. Concur—Nardelli, J. P., Mazzarelli, Andrias and Colabella, JJ.